Berry Petroleum Company News Contact: Berry Petroleum Company 1999 Broadway, Suite 3700 Denver, CO 80202 303-999-4400 Contacts: Shawn Canaday 303-999-4000 Todd Crabtree 866-472-8279 Berry Petroleum Earns$1.08 Per Share in Second Quarter 2008; Averages Record 29,000 BOE/D Production and Generates Discretionary Cash Flow of $108 Million Achieves Second Quarter Production Exit Rate of 30,000 BOE/D Denver (BUSINESS WIRE) – July 25, 2008 Berry Petroleum Company (NYSE:BRY) earned net income of $49 million, or $1.08 per diluted share, for the three months ended June 30, 2008, up 128% from net income of $21.4 million, or $.48 per diluted share excluding the net gain on sale of assets of $30.6 million in the second quarter of 2007, according to Robert F. Heinemann, president and chief executive officer.Discretionary cash flow totaled a record $108 million in the quarter, up 82% from $59.4 million in the second quarter of 2007. (Discretionary cash flow is a non-GAAP measure; see reconciliation below.) For the second quarter ended June 30, 2008 net production averaged a record 29,000 barrels of oil equivalent per day (BOE/D), an increase of 7% from the 27,195 BOE/D achieved in the same 2007 period. The average realized sales price, net of hedging, for the 2008 second quarter was $69.77 per BOE, up 54% over the $45.43 per BOE received in the 2007 period.Oil and gas revenues rose 63% to $185 million in 2008 compared to $113 million in 2007. The Company drilled 120 gross (112 net) wells in the second quarter of 2008. For 2008 and 2007, net production in BOE per day was as follows: Second Quarter Ended June30 2008 Production 2007 Production Oil (Bbls) 20,611 71 % 20,163 74 % Natural Gas (BOE) 8,389 29 % 7,032 26 % Total BOE per day 29,000 100 % 27,195 100 % Mr.
